This is a suit by W. C. Plummer, a minor, brought by Cordelia Plummer as his next friend, against the railroad company, to recover damages for personal injuries alleged to have been inflicted upon him by the latter's negligence. The trial resulted in a verdict and judgment in favor of the plaintiff for $5000.
Conclusions of Fact. — The evidence shows that on November 3, 1906, plaintiff, then a minor seventeen years old, while in the employ of defendant and working in its machine shops at Houston in the duty of his employment, got his right hand caught in the cogwheels of a machine called a "nut-tapper," which he was cleaning, and three of his fingers were mashed off, leaving only his thumb and index finger of which the latter was seriously injured and its use permanently impaired. The plaintiff had only been engaged in working about the machine three days prior to the accident, and had never cleaned it before, and had never been instructed by defendant or any of its servants as to how such work should be done, or informed of the danger in cleaning the machine when it was in motion. When he commenced to clean the machine it was not in motion, but when he had cleaned the part exposed, he put it in motion so as to expose parts which could not be reached unless moved by operating the machine. And while it was in motion and he was cleaning the revolving cylinders by the application of "waste" thereto, the shreds of the waste caught in a cogwheel and drew his hand between the cogs, whereby it was injured as before stated. On account of plaintiff's youth and inexperience he did not know of the danger of being injured as he was in cleaning the machine, nor was such danger obvious or apparent to one of his age and inexperience, who had never been instructed how to clean the machine nor warned of the danger *Page 566 
of cleaning the same while in motion. Hence, we conclude that the defendant was negligent in not instructing the plaintiff as to the proper method of cleaning the machine and in not warning him of the danger in doing such work when the machine was in motion; that such negligence was the proximate cause of plaintiff's injuries, and that by reason of such negligence he was damaged in the amount found by the jury.
Conclusions of Law. — 1. It was not error to allow plaintiff to testify that he did not know of the danger in performing the work in which he was injured in the way he did. As to whether he was aware of the danger or not was a matter about which he knew more than anyone else. This was the principal issue in the case. If he knew of the danger, whether it was obvious to one of his age and experience or not, his doing such work in the manner he did with knowledge of such danger might have defeated his action. Therefore, it was permissible to prove the lack of such knowledge by the plaintiff himself. That such testimony was not an invasion of the province of the jury is clear. See Galveston, H.  S. A. Ry. Co. v. Mitchell, 48 Texas Civ. App. 381[48 Tex. Civ. App. 381], and authorities cited.
2. The paragraph of the charge assailed by the second assignment is not obnoxious to the first proposition advanced. It is certainly the law in this State that to charge a minor with the assumption of a risk incident to a dangerous employment he must not only know the danger, but be aware of its extent and have sufficient discretion to comprehend and understand the risk. (Texas  N. O. Ry. Co. v. McCoy, 54 Texas Civ. App. 278[54 Tex. Civ. App. 278]; Wood v. Texas Cotton Product Co.,88 S.W. 496.) Nor can an implication contrary to this principle arise from the fact that the contract of employment was made with the minor's parents. A child has no voice in such a contract; his duty in the matter is simply obedience to the will of his parents, and they can not impliedly or expressly contract away his rights or relieve the master from a duty the law imposes on him for the protection of the minor. Nor, when the entire charge is read and construed in connection with it, is the fifth paragraph obnoxious to the second proposition advanced under this assignment.
3. The sixth paragraph of the charge, attacked by the third assignment, is a correct application of the law to plaintiff's theory of the case made by his pleadings and evidence, leaving it to the jury to find whether the essential facts pleaded were proved, and if proved, whether they constituted negligence, and, if so, whether such negligence was the proximate cause of plaintiff's injuries. It does not eliminate the defense of contributory negligence, but requires that the jury should believe from the evidence that plaintiff was not guilty of contributory negligence before they could return a verdict for him.
4. The seventh paragraph of the charge, which is the subject of the fourth assignment, explicitly presents the issuable facts necessary for plaintiff to prove to entitle him to a verdict, and, in effect, plainly tells the jury that if he has failed to establish any of them by a preponderance of the evidence they must return a verdict for the *Page 567 
defendant. The objection urged by defendant is that it does not present the proposition that if plaintiff failed to exercise ordinary care in cleaning the machine, such as a person of his age and discretion would exercise under similar circumstances, he would not be entitled to recover. This is merely an omission which, if appearing in the charge taken as a whole, would not, in the absence of a requested charge supplying it, authorize a reversal of the judgment on account of it. But in the fifth paragraph the substance of the proposition, claimed to be omitted, occurs. A charge must be taken as a whole, and not in fragments, in order to determine whether it is erroneous.
5. The eighth paragraph of the charge is as follows:
"You are further instructed that if you believe from the evidence that the plaintiff knew, or had the same means of knowing as his employer, of the danger to which he would be exposed in cleaning the said machine, and further believe from the evidence that the plaintiff failed to exercise that degree of care that a man of ordinary prudence would have used under the circumstances to avoid injury from such danger, and that by reason of his omission to observe that measure of caution he was injured, he can not recover; unless, however, you believe from the evidence that at the time plaintiff was hurt he was a youth of immature judgment and inexperienced in the business in which he was employed, and that the perils of his undertaking were not communicated or known to him, and that by reason of such immaturity of judgment and inexperience and want of information as to the perils of the employment he was incapable of understanding the nature and extent of the hazards to which he was subjected; in which event, in order to prevent recovery by him, you must believe that he failed to exercise that degree of care that persons of his age, undeveloped judgment, and want of information, would ordinarily use under the circumstances. From what has been stated, you will perceive that it is not the mere fact of plaintiff's minority at the time he was hurt that would relieve from the care demanded of an adult, but such immaturity of judgment, inexperience and lack of information as has been defined to you would be necessary to relieve him from that degree of care. And in this connection you are also instructed that if you believe from the evidence that there was danger of the waste being caught in the cogs and plaintiff's hand drawn therein while he was cleaning the machine in motion, and believe that plaintiff had the discretion to understand such danger, then he assumed the same and can not recover."
It is contended under the fifth assignment of error that this part of the charge in effect tells the jury that they must believe both that the plaintiff assumed the risk of the danger, and that he was guilty of contributory negligence, before they could find for the defendant. Clearly, this is not the effect of the charge; on the contrary, it is obvious from it that he could not recover if he either assumed the risk of his injuries, or was guilty of negligence contributory to them. See Texas  P. Ry. v. Brick, 83 Tex. 600.
Again, it is urged that this part of the charge gives an incorrect *Page 568 
statement of the degree of care required of a minor, in that it tells the jury that plaintiff was required to exercise that decree of care that a person of his age, undeveloped judgment, and want of information would use under the same circumstances; the correct test being the exercise of that degree of care that a person of ordinary prudence of his age, undeveloped judgment and want of information would use under the same circumstances. It will be observed that the charge is almost in the exact language of the Supreme Court in Texas  P. Ry. Co. v. Brick,supra. Besides, we are not prepared to say that the test as to negligence of a minor is as contended for by the defendant, for it is difficult to determine who is a person of "ordinary prudence" in the application of the term to minors. Unless such a standard of conduct can be reasonably established, it would seem that the test given by the court in its charge is preferable to the one contended for by the defendant.
6. The defendant evidently misconstrues the charge in asserting in its sixth assignment that it fails to present the issue of assumed risk, for it prominently presents the question in accordance with the law governing cases of this character. Nor does the charge, as is asserted by the seventh assignment, fail to present the issue of contributory negligence.
7. There was no error in the court's refusing to instruct the jury, at appellant's request, that plaintiff had failed to make out a case, and for that reason to return a verdict in defendant's favor. The evidence emphatically disclosed such facts and circumstances as required the submission of the question of defendant's negligence to the jury, it not appearing as a matter of law that plaintiff's injuries resulted from a risk assumed by him as incident to his employment or that he was guilty of negligence contributing to them.
8. So much of the special charges, the refusal of which is the subject of the ninth, tenth and eleventh assignments, as is the law applicable to the case, is embraced in the main charge. Therefore, it was not error to refuse each and all of them.
9. The conclusions of fact dispose of the twelfth assignment, which complains that the verdict is contrary to the law and evidence.
There is no error in the judgment, and it is affirmed.
Affirmed.
Writ of error refused.